    Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 1 of 45




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN

DRIFTLESS AREA LAND CONSERVANCY
and WISCONSIN WILDLIFE FEDERATION,      No. 19-cv-1007

             Plaintiffs,

     v.

MICHAEL HUEBSCH, REBECCA VALCQ,
ELLEN NOWAK, and PUBLIC SERVICE
COMMISSION OF WISCONSIN,

             Defendants.


   INTERVENOR-DEFENDANTS AMERICAN TRANSMISSION COMPANY LLC,
       DAIRYLAND POWER COOPERATIVE, AND ITC MIDWEST LLC’S
            BRIEF IN SUPPORT OF JOINT MOTION TO DISMISS
             PURSUANT TO FED. R. CIV. P. 12(b)(1) AND 12(b)(6)
Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 2 of 45



                                   TABLE OF CONTENTS

I.     INTRODUCTION ................................................................................................. 1

II.    BACKGROUND ................................................................................................... 3
       A.        Background on the Public Service Commission of Wisconsin ................. 3
       B.        Background on the Wisconsin Condemnation Process ............................. 4
       C.        Factual Background Regarding the Cardinal-Hickory Creek
                 Proceeding.................................................................................................. 6
       D.        The Plaintiffs’ Motion for Recusal ............................................................ 8
                 1.         Commissioner Huebsch and MISO ............................................... 9
                 2.         Chairperson Valcq’s Employment History .................................. 10
       E.        Summary of Other Pending Appeals in State Court ................................ 10
III.   STANDARD OF REVIEW FOR MOTION TO DISMISS ................................ 11

IV.    THE COURT SHOULD DISMISS THE COMPLAINT BECAUSE IT
       DOES NOT STATE COGNIZABLE CLAIMS UNDER SECTION 1983 ........ 12
       A.        The Commission cannot be sued under Section 1983 ............................. 12
       B.        Plaintiffs’ claims against Commissioner Nowak must be dismissed....... 12
       C.        Plaintiffs’ claims are for wholly past action, which is not allowed
                 under Section 1983 .................................................................................. 13
       D.        In any event, Plaintiffs’ claims for injunctive relief are barred ............... 13
V.     THE COURT SHOULD DISMISS COUNTS TWO AND THREE FOR
       WANT OF STANDING ...................................................................................... 16
       A.        Plaintiffs lack standing to sue in their own right ..................................... 17
       B.        Plaintiffs do not have organizational standing ......................................... 19
                 1.         Plaintiffs’ members would not have standing to sue in their
                            own right ...................................................................................... 20
                 2.         The property interests that Plaintiffs seek to protect are not
                            germane to the purpose of those organizations ............................ 20
                 3.         The claims asserted and the relief requested require the
                            participation of Plaintiffs’ individual members in this
                            lawsuit .......................................................................................... 21
VI.    THE COURT SHOULD ALSO DISMISS COUNTS TWO AND THREE
       BECAUSE THOSE CLAIMS ARE NOT RIPE ................................................. 22

VII.   THE COURT SHOULD DISMISS THE COMPLAINT BECAUSE
       PLAINTIFFS HAVE FAILED TO STATE A PLAUSIBLE CLAIM FOR
       RELIEF ON ALL COUNTS ............................................................................... 24
       A.        The Court should dismiss all Counts because, even construing all
                 well-pled facts in a light most reasonable to Plaintiffs, they have
                 not stated a plausible claim for relief ....................................................... 24


                                                       i
Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 3 of 45



                  1.        Plaintiffs have failed to allege that the Final Decision
                            deprived them of a constitutionally protected property or
                            liberty interest .............................................................................. 24
                  2.        Even assuming Plaintiffs have alleged a protected property
                            or liberty interest, and construing all well-plead facts in a
                            light most favorable Plaintiffs, they have failed to state a
                            plausible due process claim ......................................................... 27
                            a.         The Due Process Clause only requires
                                       disqualification of an administrative decisionmaker
                                       in extreme cases. .............................................................. 27
                            b.         Chairperson Valcq’s prior relationship with one of
                                       the Co-Owners’ affiliates did not, in and of itself,
                                       require her to recuse herself ............................................. 29
                            c.         Commissioner Huebsch’s role as the Commission’s
                                       representative to MISO does not, in and of itself,
                                       mean that he was required to recuse himself ................... 30
                  3.        Even if Plaintiffs are correct that Chairperson Valcq and
                            Commissioner Huebsch were required to recuse
                            themselves, the CPCN would have been approved anyway ........ 32
                  4.        Plaintiffs waited until the eleventh hour to raise their
                            procedural due process claims before the Commission;
                            therefore, those claims were not timely and should be
                            dismissed here as well .................................................................. 33
        B.        Count III should also be dismissed because, as a matter of law,
                  condemnation of private property for transmitting electric power is
                  a “public use” within the meaning of the Fifth Amendment ................... 35
VIII.   THE COURT SHOULD DISMISS THE COMPLAINT ON ALL
        COUNTS BECAUSE PLAINTIFFS HAVE OTHER ADEQUATE
        REMEDIES AT LAW ......................................................................................... 37
        A.        Plaintiffs are already pursuing their claims under Counts One and
                  Two in Wisconsin state court, and therefore, they have adequate
                  remedies at law ........................................................................................ 37
        B.        Plaintiffs also have an adequate remedy at law for Count Three ............ 39
IX.     CONCLUSION .................................................................................................... 40




                                                      ii
       Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 4 of 45



I.     INTRODUCTION

       There are so many problems with the Plaintiffs’ Complaint, it is hard to know where to

begin. The Complaint asserts claims arising out of a complex, lengthy, and contested proceeding

before the Public Service Commission of Wisconsin (“Commission”) that ended in September of

2019 and is now the subject of numerous state court appeals. 1 The subject of that Commission

proceeding was whether and where to construct a new high-voltage transmission line in

southwestern Wisconsin. The Plaintiffs opposed this project but waited until after the

Commission preliminarily approved the transmission line, at a public open meeting in August

2019, to file a motion with the Commission demanding that two of the three Commissioners

recuse themselves due to alleged biases, conflicts-of-interest, and ex parte communications.

       The Commission denied that motion and issued a final written decision approving the

transmission project on September 26, 2019. (See Declaration of Brian H. Potts in Support of

Co-Owners’ Motion to Dismiss, ¶ 3, Ex. A) (hereinafter, “Potts Decl.”) Plaintiffs then appealed

the Commission’s final decision to the Wisconsin state courts, and also filed the instant action,

asserting novel (but ultimately flawed) claims of bias and conflicts-of-interest against the

Commission and the individual Commissioners under 42 U.S.C. § 1983 (“Section 1983”).

       At base, the Plaintiffs’ Complaint is nothing more than an attempt to collaterally attack

the Commission’s decision—the review of which is ultimately a matter best left to the Wisconsin

state judicial system—in federal court. Plaintiffs appear to be trying to challenge the

Commission’s decision in as many venues as possible, presumably to try to increase their

likelihood of obtaining a favorable result.




1
 Unless otherwise indicated herein, capitalized terms used in this Brief have the same meaning
as they do in the Notice of Motion and Motion being filed concurrently herewith.
       Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 5 of 45



       The Plaintiffs’ Complaint in this Court suffers from numerous fatal jurisdictional and

substantive flaws, including:

       (1) The Commission itself cannot be sued under Section 1983 (see Section IV(A));

       (2) Under Section 1983, Plaintiffs cannot obtain the equitable relief that they are seeking

       (see Section IV(C)-(D));

       (3) The Plaintiffs lack standing, and their claims are not ripe (Counts Two and Three)

       (see Sections V and VI);

       (4) The Plaintiffs have failed to show that the Commission’s decision deprived them of

       any federally protected constitutional rights (see Section VII(A)(1));

       (5) The Plaintiffs did not assert their allegations of bias and conflicts of interest to the

       Commission in a timely manner, and as such, they have waived their right to assert those

       claims (see Section VII(A)(4)); and

       (6) The Plaintiffs have other adequate remedies at law (see Section VIII).

       Aside from these procedural and jurisdictional deficiencies, however, there is a much

more egregious problem with the Complaint: the Plaintiffs have openly charged two public

servants with being biased and conflicted without any actual evidence to back their claims up.

(See Section VII(2)) None of the facts they have alleged, even if true, create a “plausible” claim

for relief under the U.S. Constitution. Indeed, the fact that the Plaintiffs waited to assert these

claims until after the Commission ruled against them suggests that their allegations are not

genuine and that they are not proceeding in good faith. The Co-Owners therefore respectfully

request that the Court dismiss the Complaint on all counts, with prejudice.




                                                   2
       Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 6 of 45



II.    BACKGROUND

       A.      Background on the Public Service Commission of Wisconsin

       In Wisconsin, the Legislature has delegated authority to the Commission to regulate and

supervise utilities that produce or transmit heat, light, water, or power to the public. See, e.g.,

Wis. Stat. §§ 196.01(5), 196.02(1). 2 The Commission consists of three Commissioners, who the

Governor appoints, with the advice and consent of the Senate, for six-year terms, as well as a

retinue of technical staff (engineers, accountants, attorneys, etc.) that advise the Commission

regarding matters within its jurisdiction. Wis. Stat. §§ 15.06(1)(c), 15.79; (see also Compl. ¶¶

47-48). The three commissioners currently sitting on the Commission are Chairperson Rebecca

Valcq, Commissioner Michael Huebsch, and Commissioner Ellen Nowak. (Compl. ¶¶ 55, 78,

80)

       Before any person can construct a high-voltage transmission line in Wisconsin, it must

apply for, and the Commission must grant, a Certificate of Public Convenience and Necessity

(“CPCN”). See Wis. Stat. § 196.491(3). The Commission has up to 360 days from the date that it

determines the CPCN application is “complete” to act on the application, or it is deemed

approved by operation of law. Id. § 196.491(3)(g). A proceeding for projects requiring a CPCN

is considered a “Class 1 proceeding” governed by Wisconsin’s Administrative Procedure Act

(“APA”). See Wis. Stat. § 227.01(3)(a); see also Wis. Stat. §§ 227.44 to 227.51 (prescribing

procedures applicable to administrative contested case hearings); Wis. Admin. Code § PSC ch. 2

(prescribing rules of procedure and practice in investigations, proceedings, and other dockets




2
 Intervenor-Defendant Dairyland is not a public utility since it is “[a] cooperative association
organized under [Wis. Stat.] ch. 185 for the purpose of producing or furnishing heat, light, power
or water to its members only.” Wis. Stat. § 196.01(5)(b)1. The Commission’s jurisdiction over
cooperatives like Dairyland is limited. However, cooperatives like Dairyland are “persons” that
must obtain a CPCN to construct certain transmission facilities under Wis. Stat. § 196.491(3).

                                                   3
       Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 7 of 45



before the Commission). An administrative law judge (“ALJ”) presides over and regulates the

proceeding and compiles the administrative record, but the Commission is responsible for

making all findings of fact, conclusions of law, and final decisions. See Wis. Admin. Code §

PSC 2.04. Any such decision must be based upon the evidence in the administrative record and is

subject to judicial review in state court. See Wis. Stat. §§ 227.44(6), (9), 227.47, 227.57.

        B.     Background on the Wisconsin Condemnation Process

        The State of Wisconsin has the authority to condemn private property for public use as an

inherent attribute of its sovereignty. See Ferguson v. City of Kenosha, 93 N.W.2d 460, 465 (Wis.

1958). The Wisconsin Legislature, not the Commission, has granted authority to condemn

private property to each of the Co-Owners. See generally Wis. Stat. § 32.02. ATC is granted the

authority as a Wisconsin corporation engaged in the business of transmitting electric power. Id. §

32.02(6). ITC is granted the authority via its status as a “foreign transmission provider.” Id. §

32.02(5). And Dairyland is granted the authority as a rural electric cooperative association. Id. §

32.02(10).

        Filing a condemnation petition with a state circuit court, see Wis. Stat. § 32.06(7), is not

the only method by which a utility acquires property needed for a public use. Rather,

condemnation is only used “in case such property cannot be acquired by gift or purchase at an

agreed price.” Wis. Stat. § 32.02. Obviously, if the utility and the landowner can agree on a

price, the utility need not file a condemnation petition to acquire the property in question. For

projects requiring a CPCN, a utility has no right to acquire property for that project by

condemnation until the Commission has issued a CPCN. Wis. Stat. § 32.03(5)(a); but see Wis.

Stat. § 32.03(5)(b) (allowing for condemnation for certain limited interests related to such a

project).




                                                  4
       Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 8 of 45



        The Wisconsin process to initiate condemnation proceedings involves several steps. See

Wis. Stat. § 32.06.3 For instance, the condemnor must arrange for at least one appraisal to be

made of the property proposed to be acquired, attempt to negotiate with the landowner whose

property is proposed to be acquired, and, if the amount of compensation is not agreed upon,

make a formal jurisdictional offer to such landowner. Wis. Stat. §§ 32.06(2), (2a), (3). If the

landowner does not accept the jurisdictional offer in the statutory time limit or fails to

consummate an acceptance, then the condemnor may petition the circuit court of the county in

which the property to be acquired is located for condemnation proceedings. Wis. Stat.

§ 32.06(7).

        From there, the process addresses disputes regarding the valuation of the property and

just compensation that is due on account of the taking. Wis. Stat. §§ 32.06(8), 32.08. If a

landowner desires to contest the right of the condemnor to condemn the property described in the

jurisdictional offer for any reason other than the amount of just compensation, Wisconsin law

provides a process by which a landowner may bring an action to contest the condemnation. Wis.

Stat. § 32.06(5); see also Falkner v. N. States Power Co., 248 N.W.2d 885, 889 (Wis. 1977)

(“The owner’s action [under Wis. Stat. § 32.06(5)] is now the only manner in which issues

pertaining to the condemnation may be raised, except for those of title and just

compensation . . . .”).

        In this case, Plaintiffs do not allege that jurisdictional offers have been made or that

condemnation actions have begun, let alone allege that their property has been taken. They




3
  Wisconsin law creates two similar processes for condemnation. See Wis. Stat. §§ 32.05, 32.06.
Condemnation for the Project will take place under Wis. Stat. § 32.06 because it is condemnation
for an electric transmission line. While some of the details between these two processes vary,
they are not material to the analysis of Plaintiffs’ claims.

                                                  5
       Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 9 of 45



simply allege that the Commission has granted the Co-Owners a CPCN for the Project. (See, e.g.,

Compl. ¶ 19)

       C.      Factual Background Regarding the Cardinal-Hickory Creek Proceeding

       On April 30, 2018 the Co-Owners filed with the Commission an application (the

“Application”) for a CPCN to construct the Cardinal-Hickory Creek 345-kilovolt (“kV”)

transmission line project (“Cardinal-Hickory Creek Project” or “Project”). 4 (See Potts Decl., ¶ 3,

Ex. A, at 1) The Cardinal-Hickory Creek Project will be a 345-kV transmission line running

along (primarily existing) utility and transportation rights-of-way from the Cardinal electrical

substation in Dane County, to the new Hill Valley electrical substation in Montfort, Wisconsin,

and terminating at the existing Hickory Creek electrical substation in Dubuque County, Iowa.

(See Compl. ¶ 116; Potts Decl., ¶ 3, Ex. A, at 11) 5

       The purpose of the Project is to improve the reliability of the high-voltage transmission

system; decrease energy costs in Wisconsin by reducing congestion on the system; and improve

Wisconsin’s access to a substantial amount of renewable wind generation being developed west

of the state. (See Potts Decl., ¶ 3, Ex. A, at 18) The Midcontinent Independent System Operator,

Inc. (“MISO”), a not-for-profit entity created under federal law that is responsible for planning



4
  The proceeding regarding CPCN Application was docketed as Docket No. 05-CE-146 before
the Commission. See PSC of Wisconsin, E-Services Portal, available at http://apps.psc.wi.gov/.
5
  Exhibit A to this Motion is the Commission’s Final Order regarding the Project, which is
publicly available on the Commission’s website, and to which Plaintiffs refer to repeatedly in
their Complaint. (See, e.g., Compl. ¶¶ 5-6, 19-20, 54, 168-172) The Applicants have attached the
Final Order as an exhibit to this Motion because, even though it is not attached to the Complaint,
it goes to the heart of the allegations in the Complaint. The Court may consider the Final Order
as part of the Complaint in ruling on the Motion. See, e.g. McCready v. eBay, Inc., 453 F.3d 882,
891 (7th Cir. 2006) (“[D]ocuments attached to a motion to dismiss are considered part of the
pleadings if they are referred to in the plaintiff’s complaint and are central to his claim.”)
(internal quotes and citations omitted); see also Burke v. 401 N. Wabash Venture, LLC, 714 F.3d
501, 505 (7th Cir. 2013). Moreover, since this document is publicly available, the Court may
take judicial notice of it, without converting the Motion to a motion into for summary judgment.
Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994) (quoting U.S. v. Wood, 925 F.2d
1580, 1582 (7th Cir. 1991)).

                                                 6
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 10 of 45



and operating the transmission system and energy markets across fifteen states, included the

Project in its Multi-Value Project (“MVP”) portfolio. (Id. at 14) This portfolio includes

seventeen regional transmission projects that were developed to deliver regional benefits by

reducing congestion on the transmission system and facilitating the delivery of wind energy

being developed in the Great Plains into midwestern energy markets. (Id.); see also Ill.

Commerce Comm’n v. FERC, 721 F.3d 764, 770-772 (7th Cir. 2013) (describing the MVP

portfolio).

        Because MVP projects like the Cardinal-Hickory Creek Project provide benefits to the

entire MISO region, they are cost-shared across the region. (See Potts Decl., ¶ 3, Ex. A, at 14-15)

The Co-Owners estimate that the Project’s gross cost will be $492 million. (Id. at 79) But

because it will be cost-shared across the Midwest region, the cost of the Project to Wisconsin is

estimated to be between $67 million and $72.2 million. (Id. at 16) Moreover, the Co-Owners’

economic analysis indicates that the Project will generate between $23 million and $350 million

in net economic benefits (i.e., in excess of its costs) for Wisconsin over its expected useful life.

(Id. at 19-21)

        Many parties actively participated in the CPCN proceeding. (Id. at 2) DALC moved to

intervene on April 27, 2018 and WWF moved to intervene several months later, in November of

2018. (Id. at 81) On January 3, 2019, the ALJ allowed Plaintiffs and several dozen others to

intervene as parties. (Id. at 2; Compl. ¶¶ 37, 45) The parties engaged in a substantial amount of

pre-hearing discovery and motion practice; submitted written testimony and exhibits into the

record; participated in a week-long technical hearing, which was held at the Commission in June

2019; and submitted post-hearing briefs. (See Potts Decl., ¶ 3, Ex. A, at 2-5)




                                                  7
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 11 of 45



       At an open meeting held on August 20, 2019, the Commission unanimously determined

that the Application was in the public interest and orally approved the Project. (See, e.g., Compl.

¶¶ 142–145) At another open meeting held on September 26, 2019, the Commission issued its

final written decision (“Final Order”) approving the Application and issuing a CPCN for the

Project. (See Compl. ¶ 19; Potts Decl., ¶ 3, Ex. A) Among other things, the Commission found

that, by allowing Wisconsin to better access renewable generation projects being developed west

of the Mississippi River, the Project “represents an important step in moving towards a future

with increased renewable generation.” (See Potts Decl., ¶ 3, Ex. A, at 24-26, 29-32) The Final

Order also designates the approved route for the Project and (as mentioned) is a prerequisite for

the Co-Owners to exercise eminent domain, if necessary, to acquire interests in land to construct

the Project. (Id. at 43-44); Wis. Stat. § 32.03(5).

       D.      The Plaintiffs’ Motion for Recusal

       On September 20, 2019, the Plaintiffs filed a motion with the Commission (the “Recusal

Motion”) requesting that (1) Chairperson Valcq and Commissioner Huebsch recuse themselves

from deliberating the merits of the case, and (2) the Commission refrain from approving the

Project. (See Compl. ¶¶ 146-147; Potts Decl., ¶ 3, Ex. A, at 80-81) At no point between April 27,

2018 (when DALC sought intervenor status) and August 20, 2019 (when the Commission

preliminarily approved the Project at its open meeting) did Plaintiffs or any other intervenor

assert any allegations of bias or conflicts of interest against any Commissioner, nor did any other

party request that any Commissioner recuse him or herself from the proceeding. Instead, the

Plaintiffs waited until one month after the Commission orally approved the Project—and a mere

six business days before the statutory deadline for final Commission action on the Application—

to file the Recusal Motion. (See Potts Decl., ¶ 3, Ex. A, at 81-82)




                                                      8
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 12 of 45



               1.      Commissioner Huebsch and MISO

       Commissioner Huebsch was appointed to the Commission in 2015, and his involvement

with MISO has been a matter of public record for years. 6 The Organization of MISO States

(“OMS”) was created in 2003 to represent the interests of state and local utility regulators in their

dealings with MISO. (See Compl. Ex. F) The OMS selects members to serve on the MISO

Advisory Committee, which is comprised of state regulatory authorities, environmental

stakeholders, and public consumer groups, among others. (See Compl. Ex. A, at 15 & Ex. A-1)

The Advisory Committee holds public meetings and provides information and advice to MISO’s

management and its Board of Directors on “policy matters of concern to the Advisory

Committee, or its constituent stakeholder groups.” (See Compl. Ex. A-1) Neither the MISO

Advisory Committee nor its constituent groups exercise control over the OMS, the MISO Board

of Directors, or MISO itself. (See Compl. Ex. E & F)

       MISO’s intervention in the Commission’s CPCN proceedings was granted on January 3,

2019. (See Potts Decl., ¶ 3, Ex. A, at 2) At that time, Commissioner Huebsch was already

serving as a Commissioner and had been the Commission’s OMS representative since 2015. (Id.

at 81; Compl. ¶ 80) In early 2019, the OMS appointed Commissioner Huebsch to the MISO

Advisory Committee to represent the State Regulatory Authorities sector and, in that capacity, he

attended his first Advisory Committee meeting on March 20, 2019. (Compl. ¶¶ 81, 100; Potts

Decl., ¶ 3, Ex. A, at 86 n.31)




6
 Other states in MISO’s footprint also designate commissioners to represent them at MISO. See
https://cdn.misoenergy.org/2020%20AC%20Members-Alternates315720.pdf (noting that current
designees also include officials from the North Dakota Public Service Commission, Public
Utility Commission of Texas, and Indiana Regulatory Commission).

                                                 9
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 13 of 45



               2.      Chairperson Valcq’s Employment History

       Wisconsin Governor Tony Evers appointed Rebecca Valcq as a Commissioner, with her

six-year term beginning on January 7, 2019. (Compl. ¶ 66; Compl. Ex. A-3) Prior to her

appointment, Chairperson Valcq worked as inside and outside counsel for WEC Energy Group

and Wisconsin Electric Power Company (also known as We Energies). (Compl. Ex. A-3) In

January 2019, Chairperson Valcq and the Commission agreed to a recusal policy whereby

Chairperson Valcq would not participate in any matters before the Commission where, while

either in private practice or working at WEPCO, she personally and substantially participated in

that matter. (Id.) In total, Chairperson Valcq recused herself from thirty matters. (Compl. ¶ 68,

Ex. A-3) Chairperson Valcq did not identify the proceedings involving the Project as a matter in

which she “substantially participated” during her career as an attorney in private practice or as

in-house legal counsel for WEPCO. (Compl. Ex. A-3)

       E.      Summary of Other Pending Appeals in State Court

       On December 13, 2019, DALC filed a petition for judicial review of the Commission’s

Final Order in the Iowa County Circuit Court, and WWF filed a petition for judicial review of

the Final Order in the Columbia County Circuit Court. (See Potts Decl., ¶¶ 4-5 & Ex. B & C) 7 In

their petitions, DALC and WWF assert conflict of interest and bias claims against the


7
  See Driftless Area Land Conservancy v. Pub. Serv. Comm’n of Wis., No. 2019-CV-000144
(Wis. Cir. Ct. Iowa Cty. Dec. 13, 2019); Wis. Wildlife Fed’n v. Pub. Serv. Comm’n of Wis., No.
2019-CV-000334 (Wis. Cir. Ct. Columbia Cty. Dec. 13, 2019). Exhibits B and C to this Motion,
which are copies of the petitions for judicial review that DALC and WWF filed in Iowa County
and Columbia County Circuit Court, respectively, are publicly available online on the Wisconsin
Circuit Court Access website. See Wisconsin circuit court eFiling,
https://logon.wicourts.gov/index.html?target=efiling. The Court can take judicial notice of these
filings. (See supra footnote 5). Iowa County and Dane County have also filed petitions for
review. Iowa Cty. et al. v. Pub. Serv. Comm’n of Wis., No. 2019-CV-000142 (Wis. Cir. Ct. Iowa
Cty. Dec. 12, 2019); Cty of Dane v. Pub. Serv. Comm’n of Wis., No. 2019-CV-003418 (Wis. Cir.
Ct. Dane Cty. Dec. 12, 2019). On the date of this Motion, the Dane County Circuit Court ordered
that these proceedings be consolidated into Case No. 19-CV-3418, which is currently pending in
that court. See Wis. Stat. § 227.53(1)(a)(3).

                                                10
       Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 14 of 45



Commission that are virtually identical to the claims that they are asserting in this case. (See

Potts Decl., ¶ 4, Ex. B, at ¶¶ 102-121; Potts Decl., ¶ 5, Ex. C, at ¶¶ 102-121)

III.    STANDARD OF REVIEW FOR MOTION TO DISMISS

        A well-pled complaint must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). The complaint must “describe the

claim in sufficient detail to give the defendant fair notice of what the claim is and the grounds

upon which it rests.” E.E.O.C. v. Concentra, Health Servs. Inc. 496 F.3d 773, 776 (7th Cir. 2007)

(internal quotations omitted) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

And, the allegations set forth in the complaint “must plausibly suggest that the plaintiff has a

right to relief, raising that possibility above a ‘speculative level.’” Id. A pleading that contains

“an unadorned, the-defendant-unlawfully-harmed-me accusation” with a “‘formulaic recitation

of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555); Reger Dev., LLC v. Nat’l City Bank, 592 F.3d 759, 764 (7th

Cir. 2010).

        A two-step process guides a court’s determination as to whether a claim is facially

plausible. First, although the court must accept as true all well-pled allegations contained in a

complaint, Yeftich v. Navistar, Inc., 722 F.3d 911, 915 (7th Cir. 2013), the court must identify

the “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” that do not satisfy the pleading requirements and are thus not entitled to the

presumption of truth. Iqbal, 556 U.S. at 678, 680; Twombly, 550 U.S. at 555; FED. R. CIV. P. 8.

Second, taking the well-pled allegations as true and “draw[ing] on its judicial experience and

common sense,” the court must determine “whether a complaint states a plausible claim for

relief.” Iqbal, 556 U.S. at 679. A complaint is sufficiently plausible when the pleadings contain

“factual content that allows the court to draw the reasonable inference that the defendant is liable

                                                  11
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 15 of 45



for the misconduct alleged.” Id. at 678. Although the plausibility standard “does not impose a

probability requirement,” Twombly, 550 U.S. at 556, it does require a pleading to show “more

than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

IV.    THE COURT SHOULD DISMISS THE COMPLAINT BECAUSE IT DOES NOT
       STATE COGNIZABLE CLAIMS UNDER SECTION 1983.

       A.      The Commission cannot be sued under Section 1983.

       Under Section 1983, the defendant must be a “person” within the meaning of the statute.

See 42 U.S.C. § 1983; see also Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012). Neither a

state nor a state agency is a “person” that can be sued under Section 1983. See Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 65-66 (1989); Thomas, 697 F.3d at 613. The Commission is a state

agency. As such, it is not a “person” subject to suit under Section 1983. Thomas, 697 F.3d at 613;

see also Coleman v. McCallum, No. 15-cv-984, 2018 WL 1936486, *2 (E.D. Wis. Apr. 24, 2018)

(Wisconsin Department of Labor Review Commission not a proper party under Section 1983). 8

Therefore Plaintiffs’ claims against the Commission itself must be dismissed.

       B.      Plaintiffs’ claims against Commissioner Nowak must be dismissed.

       Under Section 1983, an individual defendant must be personally responsible for the

deprivation of the Plaintiff’s constitutional rights. See Hafer v. Melo, 502 U.S. 21, 25 (1991); see

also Wilson v. Warren Cty. Ill., 830 F.3d 464, 469 (7th Cir. 2016). In other words, there must be

some “causal connection or affirmative link between the action complained about and the official



8
  The Commission is also immune from suit under the Eleventh Amendment to the United States
Constitution, which prohibits citizens from bringing suit in federal court against their own state or
another state (unless the state has waived it sovereign immunity). See U.S. CONST. amend. XI;
Welch v. Tex. Dep’t of Highways and Pub. Transp., 483 U.S. 468, 472-73 (1987). However, since
it is clear that the Commission is not a “person” within the meaning of Section 1983, the Court
need not reach the issue of the Commission’s sovereign immunity under the Eleventh Amendment.
See Power v. Summers, 226 F.3d 815, 818 (7th Cir. 2000) (citing Vermont Agency of Natural
Resources v. United States ex rel. Stevens, 529 U.S. 765, 777-80 (2000)) (district court “should
have dismissed the official capacity claims before addressing the Eleventh Amendment defense”).

                                                 12
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 16 of 45



sued.” Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). In this case, the Complaint contains

no allegation that Commissioner Nowak was personally responsible for the deprivation of

Plaintiff’s constitutional rights. Therefore, Plaintiffs’ claims against Commissioner Nowak should

be dismissed.

          C.     Plaintiffs’ claims are for wholly past action, which is not allowed under
                 Section 1983.

          Plaintiffs seek declaratory and injunctive relief, asking the Court to “[v]acat[e] the CPCN

and prohibit[] Defendants from enforcing it.” 9 (Compl. Relief Requested, ¶ 5.) However, the relief

requested is not available to Plaintiffs under Section 1983. As discussed by the Commission in its

Motion to Dismiss, (ECF No. 7 at 9-12), Plaintiffs do not allege an ongoing violation of federal

law, nor do they seek prospective relief; rather, they allege a past violation of law and seek

retrospective relief. However, this type of relief is not available under Section 1983. See, e.g.,

Sonnleitner v. York, 304 F.3d 704, 717-18 (7th Cir. 2002); Green v. Mansour, 474 U.S. 64, 73

(1985).

          D.     In any event, Plaintiffs’ claims for injunctive relief are barred.

          Injunctive relief is also not available under Section 1983 in this case because the

Commissioners were acting as quasi-judicial officers. Specifically, in 1996, Congress amended

Section 1983 to provide that injunctive relief is generally not available against judicial officers:

“in any action brought against a judicial officer for an act or omission taken in such officer’s

judicial capacity, injunctive relief shall not be granted unless a declaratory decree was violated or



9
  Plaintiffs fail to specify whether they are suing the Commissioners in their individual or official
capacities. Because injunctive relief is not available against officials in their individual capacities,
and Plaintiffs seek only injunctive relief, the Co-Owners presume Plaintiffs have named the
Commissioners in their official capacities. Greenawalt v. Ind. Dep’t of Corr., 397 F.3d 587, 589
(7th Cir. 2005) (“[S]ection 1983 does not permit injunctive relief against state official sued in their
individual as distinct from their official capacity.”); see also Brown v. Montoya, 662 F.3d 1152,
1161 n.5 (10th Cir. 2011); Wolfe v. Strankman, 392 F.3d 358, 360 n.2 (9th Cir. 2004) .

                                                  13
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 17 of 45



declaratory relief was unavailable.” See S. Rep. No. 104-366, at 13 (1996), as reprinted in 1996

U.S.C.C.A.N. 4202. The purpose of this amendment was to overturn Pulliam v. Allen, 466 U.S.

522, 542-44 (1984). Id. at 4216-17 (“This section restores the doctrine of judicial immunity to the

status it occupied prior to the Supreme Court’s decision in Pulliam v. Allen, 466 U.S. 522

(1984) . . . . [Section 1983 and the Civil Rights Attorney Fees Award Act] are now amended to

preclude awards of costs and attorney’s fees against judges for acts taken in their judicial capacity,

and to bar injunctive relief unless declaratory relief is inadequate.”). 10

        Consistent with prior case law determining that quasi-judicial officers enjoy the same

immunity from liability as judicial officers, 11 courts interpret this Section 1983 language to also

prohibit injunctive relief against quasi-judicial actors. See, e.g., Niebur v. Town of Cicero, No. 98

C 4157, 1998 WL 677155, *12 (N.D. Ill. Sept. 22, 1998) (members of Board of Fire, Policy, and

Public Safety Commissioners of town enjoyed quasi-judicial immunity from damages and

injunctive relief in Section 1983 action alleging claims relating to employment actions); Roth v.

King, 449 F.3d 1272, 1287 (D.C. Cir. 2006) (holding that director of public defender service was

immune from Section 1983 suit for injunctive relief and stating “[t]here is also no reason to believe

that the [FCIA] is restricted to ‘judges’”); Deters v. Ky. Bar Ass’n, 130 F. Supp. 3d 1038, 1047

10
   For the same reason that injunctive relief is not available to Plaintiffs, their request for
attorneys’ fees is also barred by the text of Sections 1983 and 42 U.S.C. § 1988.
11
   See, e.g., Crenshaw v. Baynerd, 180 F.3d 866 (7th Cir. 1999) (state civil rights commission
members entitled to quasi-judicial immunity); see also Capra v. Cook Cnty. Bd. of Review, 733
F.3d 705 (7th Cir. 2013) (county tax review board members entitled to quasi-judicial immunity);
Heyde v. Pittenger, 633 F.3d 512 (7th Cir. 2011) (holding that members of county tax board of
review entitled to quasi-judicial immunity and stating that the “cloak of immunity is designed to
prevent a situation in which decision-makers act with an excess of caution or otherwise skew their
decisions in ways that result in less than full fidelity to the objective and independent criteria that
ought to guide their conduct. . . .”) (quoting Tobin for Governor v. Ill. State Bd. of Elec., 268 F.3d
517, 522 (7th Cir. 2001)); Balcerzak v. City of Milwaukee, 980 F. Supp. 983 (E.D. Wis. 1997)
(applying quasi-judicial immunity from suit to members of board of fire and police commissioners
in a 1983 action arising from employment dispute and stating, “This immunity springs not from
the notion that judges are above reproach, but rather that an appellate process exists for righting
judicial wrongs. If aggrieved litigants are permitted to end-run, or in this case exceed, the appellate
process, judicial actors would be hard-pressed to carry out their duties.”).

                                                  14
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 18 of 45



(E.D. Ky. 2015) (applying quasi-judicial immunity to bar injunctive relief against members of a

state bar council under Section 1983); Farland v. Wall, 91 F. Supp. 3d 74, 77 (D. Mass. 2015)

(parole board had quasi-judicial immunity for suit seeking injunctive relief under Section 1983).

       Courts analyze various factors when determining whether judicial immunity applies to

members of a quasi-judicial adjudicatory body, including (1) the need to assure the individual can

perform her functions without harassment or intimidation; (2) the presence of safeguards that

reduce the need for damages actions as a means for controlling unconstitutional conduct; (3) the

insulation from political influence; (4) the importance of precedent; (5) the adversarial nature of

the process; and (6) the correctability of error on appeal. See Heyde, 633 F.3d at 517 (citing Butz

v. Economou, 438 U.S. 478, 512 (1978)).

       In this case, the factors establish that the individual Commissioners were acting in a quasi-

judicial capacity. For example, the Commission is responsible for regulating all public utilities in

the state of Wisconsin, see, e.g., Wis. Stat. § 196.02(1), which is an essential duty that the

Commissioners must be able to carry out without fear of harassment or intimidation. Further, the

proceeding in which the Commissioners issued the Final Order was an adversarial Class 1

contested case proceeding, which included, among other things: the opportunity to intervene,

public notice, pre-filed testimony, discovery, the opportunity to cross-examine witnesses, and

briefing. In addition, Wisconsin statute provides for the right to judicial review of the Final Order.

(See supra, Section II(A))

       Most notably, the Plaintiffs have themselves affirmatively asserted that the Commissioners

were acting in a quasi-judicial capacity with respect to the Final Order:

               •       “The case before the PSC was contested, and it was adjudicative and
                       judicial in nature.” (Compl. ¶ 7)




                                                 15
         Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 19 of 45



                  •      “There was an unusually large number of intervenors—over 40—in the
                         adjudicative proceeding before the PSC in this contested case.” (Id. ¶¶ 8,
                         126)

                  •      “Before issuing a CPCN, the PSC must review the application and conduct
                         a fair and reasonable adjudicatory process, including evidentiary
                         proceedings.” (Id. ¶ 50)

                  •      “The PSC must follow Wisconsin Statutes Chapter 227, which lays out
                         Wisconsin’s administrative procedures and review requirements, and
                         requires adjudicatory hearings in contested cases.” (Id. ¶ 51)

                  •      “Chair Valcq sat as an adjudicator in the contested case concerning the
                         CPCN application.” (Id. ¶ 75)

                  •      “Commissioner Huebsch sat as an adjudicator in the contested case.” (Id.
                         ¶ 110)

                  •      “The contested case before the PSC was adjudicative and judicial in
                         nature.” (Compl. ¶ 128)

          In short, the Plaintiffs’ claims arise out of the Commissioners’ quasi-judicial functions

when issuing the Final Order, and the Plaintiffs are seeking to enjoin the individual Commissioners

from enforcing that decision. Plaintiffs have not alleged that the Commissioners violated a

declaratory decree or that declaratory relief is unavailable, 12 and such injunctions are not permitted

under Section 1983. Accordingly, Section 1983 also bars Plaintiffs’ claims for injunctive relief

and the Co-Owners respectfully request that these claims be dismissed.

V.        THE COURT SHOULD DISMISS COUNTS TWO AND THREE FOR WANT OF
          STANDING.

          Standing is rooted in Article III of the United States Constitution, which limits the

jurisdiction of the federal judiciary to actual “Cases” or “Controversies.” U.S. CONST., art. III, §

2. Standing enforces a constitutional restraint on the judicial power, so federal courts must

always require “that a litigant have ‘standing’ to challenge the action sought to be adjudicated in



12
     Indeed, as discussed in Section II(E), above, Plaintiffs are actively pursuing state court appeals.

                                                   16
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 20 of 45



the lawsuit before proceeding to the merits of a claim.” Carello v. Aurora Policemen Credit

Union, 930 F.3d 830, 833 (7th Cir. 2019 (internal quotation omitted) (citing Valley Forge

Christian Coll. v. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471

(1982)). Courts presume lack of jurisdiction “unless the contrary appears affirmatively from the

record.” Renne v. Geary, 501 U.S. 312, 316 (1991) (quoting Bender v. Williamsport Area Sch.

Dist., 475 U.S. 534, 546 (1986)) (internal quotation marks omitted).

        To show Article III standing, a plaintiff must demonstrate that (1) they are under an

actual or imminent threat of suffering a concrete and particularized “injury in fact”; (2) this

injury is fairly traceable to the defendant’s conduct; and (3) it is likely that a favorable judicial

decision will prevent or redress the injury. Common Cause Ind. v. Lawson, 937 F.3d 944, 949

(7th Cir. 2019) (citing Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009)). Plaintiffs bear

the burden of establishing each of these elements at the time they commenced their action. MDK,

Inc. v. Vill. of Grafton, 277 F. Supp. 2d 943, 946 (E. D. Wis. 2003) (citing Alliant Energy Corp.

v. Bie, 277 F.3d 916, 919 (7th Cir. 2002)). As associations, Plaintiffs must either demonstrate

that they have standing in their own right, or that they have associational standing to assert

claims on behalf of their members. See Warth v. Seldin, 422 U.S. 490, 511 (1975).

        A.      Plaintiffs lack standing to sue in their own right.

        Standing must be analyzed with reference to the particular claims the plaintiff is

asserting. See Peoples Gas, Light & Coke Co. v. U.S. Postal Serv., 658 F.2d 1182, 1193 (7th Cir.

1981) (citing Flast v. Cohen, 392 U.S. 83, 99 (1968)). Counts Two and Three allege that the

issuance of the Final Decision violates the Fifth Amendment’s Takings Clause. (Compl. ¶¶ 187-

196.) However, Plaintiffs lack standing to assert these claims because the Final Order did not

affect an actual taking of their property. See Danforth v. United States, 308 U.S. 271, 286 (1939)

(“The mere enactment of legislation which authorizes condemnation of property cannot be a

                                                  17
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 21 of 45



taking.”). Absent such a showing, Plaintiffs cannot satisfy the injury-in-fact or causation

requirements of standing. The requirement of an actual or immediate injury means the injury

must have already been inflicted or it must be likely to occur imminently. Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992). A plaintiff seeking prospective declaratory and injunctive

relief (as here) must establish an ongoing or future injury that is “‘certainly impending’”—it

cannot rest on past injury. Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir. 2015) (quoting Clapper

v. Amnesty Int’l, 568 U.S. 398, 409 (2013)). Causation requires a “causal connection between the

injury and the conduct complained of.” Lujan, 504 U.S. at 560.

       Here, Plaintiffs have not alleged facts sufficient to show that the Final Order has caused

the injury that they are complaining about—namely, a future potential deprivation of their

property under the Fifth Amendment. The Final Order is a prerequisite to the Co-Owners’

exercising eminent domain, if necessary, to construct the Project. See Wis. Stat. § 32.03(5)(a). It

has not, however, resulted in an actual taking of Plaintiffs’ property. Whether and to what extent

the Co-Owners will initiate condemnation proceedings for the Project is left to Wisconsin’s

statutory eminent domain process. (See supra, Section II(B)) There are several steps the Co-

Owners must follow before they can initiate a condemnation proceeding through this process.

(See supra, Section II(B)) Plaintiffs have not alleged that the Co-Owners have taken any of their

(or any of their members’) property through this statutory process, or that the Co-Owners have

commenced the process and failed to reach a voluntary agreement regarding just compensation

to warrant issuance of any jurisdictional offers to them (or their members). Therefore, neither the

Plaintiffs nor their members have suffered any injury because they have not been deprived of

their property.




                                                18
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 22 of 45



       The allegations in the Complaint confirm as much. Plaintiffs do not allege that WWF

owns an interest in any property along the Project route. (Compl. ¶¶ 40-44) The only property

interest that Plaintiffs allege they have and that may be taken is a conservation easement (held by

DALC) near Barneveld in Iowa County with which the Project right-of-way “will overlap.”

(Compl. ¶ 31) In other words, Plaintiffs have not affirmatively alleged that any of their land has

actually been, or ever will be, condemned. (See Compl. ¶¶ 29-36, 40-44, 139) Rather, Plaintiffs

allege only that their members’ property will be subject to future potential takings. (See Compl.

¶¶ 4, 30, 31-36, 41-44, 72, 116, 175, 178, 189, 192, 195-96) The thrust of the Plaintiffs’ alleged

injury is that their members’ land could be taken for the Project, at some unspecified future date.

       This alleged injury is neither actual nor imminent and is not causally connected to the

Defendants’ issuance of the Final Order. Rather, Plaintiffs’ injury depends on future events or

actions of the Co-Owners (not the Commission or the Commissioners, who are the defendants

here) that may never come to pass, or that may not occur in the manner Plaintiffs have alleged.

This is not the kind of “impending” injury sufficient to confer standing on Plaintiffs for the

declaratory or injunctive relief they have requested. Arpaio, 797 F.3d at 19; see also United

Transp. Union v. Interstate Commerce Comm’n, 891 F.2d 908, 912 (D.C. Cir. 1989) (noting that,

for standing purposes, a court may “reject as overly speculative those links which are predictions

of future events (especially future actions to be taken by third parties)”).

       B.      Plaintiffs do not have organizational standing.

       “[A]n association has standing to bring suit on behalf of its members when: (a) its

members would otherwise have standing to sue in their own right; (b) the interests it seeks to

protect are germane to the organization’s purpose; and (c) neither the claim asserted nor the

relief requested requires the participation of individual members in the lawsuit.” Hunt v. Wash.




                                                  19
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 23 of 45



Apple Advert. Comm’n, 432 U.S. 333, 343 (1977); see Retired Chi. Police Ass’n v. City of Chi., 7

F.3d 584, 600 (7th Cir. 1993) (applying the same elements for associational standing).

                 1.    Plaintiffs’ members would not have standing to sue in their own right.

       Plaintiffs’ allege that the Project would cross some of their members’ land. (See Compl.

¶¶ 34-35, 42-43) However, for the same reasons discussed above, Plaintiffs’ members would not

have standing to assert these claims in their own right because the Final Order has not caused

them any concrete, actual, or imminent injury-in-fact. (See supra, Section IV(A))

                 2.    The property interests that Plaintiffs seek to protect are not germane
                       to the purpose of those organizations.

       The “germaneness” test requires that “an organization’s litigation goals be pertinent to its

special expertise and the grounds that bring its membership together.” Ret. Chi. Police Ass’n, 7

F.3d at 607 (citing Humane Soc’y v. Hodel, 840 F.2d 45, 56 (D.C. Cir. 1988)). Plaintiffs’

Complaint describes DALC and WWF’s purposes as protecting and restoring land and natural

resources, (see Compl. ¶¶ 25-27, 38), but their takings claims are not relevant to these

organizational interests. Neither organization has alleged an interest in any property that will

actually be condemned in connection with the Project. Plaintiffs do not allege that vindicating

their members’ private property rights is pertinent to their organizational purpose. The fact that

some of the Plaintiffs’ members may incidentally own land that will be impacted by the Project

is not sufficient to satisfy the germaneness requirement. See Minn. Fed’n of Teachers v. Randall,

891 F.2d 1354, 1359 (8th Cir. 1989) (members’ interests as taxpayers as not germane to

organization’s purpose when “[t]he fact that some or all of its members pay taxes is purely

incidental”). Therefore, Plaintiffs also fail to satisfy the second prong of the organizational

standing test.




                                                 20
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 24 of 45



               3.      The claims asserted and the relief requested require the participation
                       of Plaintiffs’ individual members in this lawsuit.

       The third prong of the associational standing test is not a constitutional requirement, but a

prudential one. United Food & Commercial Workers Union Local 751 v. Brown Gr., Inc., 517

U.S. 544, 555-56 (1996). Under this element, neither the claim asserted, nor the relief requested

should require the participation of individual members in the lawsuit. Hunt, 432 U.S. at 343.

Whether this prong is met “depends in substantial measure on the nature of the relief sought.”

Warth, 422 U.S. at 515. If an association is seeking declaratory or injunctive relief, this

requirement is generally met because “it can reasonably be supposed that the remedy, if granted,

will inure to the benefit of those members of the association actually injured.” Id. By contrast, if

the association is seeking damages for alleged injuries to its members, “no award . . . can be

made to the association” because “whatever injury may have been suffered is peculiar to the

individual member concerned, and both the fact and extent of injury would require

individualized proof.” Id. at 515-16.

       In this case, Plaintiffs’ claims do require the participation of their members. Although the

Co-Owners will follow the same statutory process to acquire and (if necessary) condemn land for

the Project, the process will proceed differently for each landowner. One landowner may

willingly negotiate with the Co-Owners, while another may refuse to do so, effectively forcing

condemnation. The overarching point here is that the Plaintiffs have no property interests that

will be condemned as part of the Project; and, it is unclear whether and to what extent the Co-

Owners will need to condemn land from the Plaintiffs’ members. If and when the Co-Owners do

initiate the condemnation process over those lands, the Plaintiffs’ members can raise their own

takings claims at that time through the appropriate procedures.




                                                 21
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 25 of 45



VI.    THE COURT SHOULD ALSO DISMISS COUNTS TWO AND THREE
       BECAUSE THOSE CLAIMS ARE NOT RIPE.

       Like standing, the doctrine of ripeness is also based on both Article III’s “case or

controversy” requirement. Wis. Right to Life State Political Action Comm. v. Barland, 664 F.3d

139, 148 (7th Cir. 2011). Ripeness concerns arise “when a case involves uncertain or contingent

events that may not occur as anticipated, or not occur at all.” Id.; see also Wis. Cent., Ltd. v.

Shannon, 539 F.3d 751, 759 (7th Cir. 2008) (quoting Lehn v. Holmes, 364 F.3d 862, 867 (7th

Cir. 2004)) (cases are unripe “when the parties point only to hypothetical, speculative, or illusory

disputes as opposed to actual, concrete conflicts.”) (internal quotation marks and citations

omitted). Thus, ripeness is sometimes viewed as a component of the “injury-in-fact” prong of

standing. See Smith v. Wis. Dep’t of Agric., Trade, & Consumer Prot., 23 F.3d 1134, 1141 (7th

Cir. 1994).

       The Fifth Amendment protects landowners from actual takings. See Shaikh v. City of

Chi., 341 F.3d 627, 633 (7th Cir. 2003) (citing Garry v. Geils, 82 F.3d 1362, 1368 (7th Cir.

1996) and “observing that the takings injury alleged was only complete when state court actually

condemned the property”). It is designed “not to limit the governmental interference with

property rights per se, but rather to secure compensation in the event of an otherwise proper

interference amounting to a taking.” Lingle v. Chevron U.S.A., Inc., 544 U.S. 528, 537 (2005)

(internal quotation marks omitted) (emphasis in original). Therefore, a property owner has a ripe

claim for a violation of the Takings Clause as soon as a government takes his property without

paying for it. Knick v. Twshp. of Scott, 139 S. Ct. 2162, 2179 (2019); see also United States v.

Dow, 357 U.S. 17, 21-22 (1958) (government’s entry into possession of property prior to the

acquisition of title is the “event which gives rise to the claim for compensation”). However,




                                                  22
       Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 26 of 45



enjoining a condemnor from acting in the first instance is inappropriate. 13 See Knick, 139 S. Ct.

at 2177 (“Given the availability of post-taking compensation, barring the government from

acting will ordinarily not be appropriate.”); Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1016

(1984) (“Equitable relief is not available to enjoin an alleged taking of private property for a

public use, duly authorized by law, when a suit for compensation can be brought against the

sovereign subsequent to the taking.”) (footnote omitted). 14

        Therefore, to the extent Plaintiffs have standing to raise takings claims on behalf of their

members under Section 1983 (which they do not), those claims are not ripe. As the Complaint

acknowledges, the Co-Owners have not taken any of the Plaintiffs’ property—let alone taken it

without providing just compensation. (See, e.g., Compl. ¶¶ 192, 196) (alleging that Plaintiffs and

their members “will be unlawfully deprived of their property” (emphasis added)) No taking has

occurred. At this stage, there are simply far too many steps prior to any taking that might occur.

Appraisals need to be prepared, negotiations need to take place, final pole placements need to be

determined, and jurisdictional offers need to be developed and sent to landowners. The results of

this process may mean some properties are not acquired through the filing of a condemnation

petition in state court at all.



13
   Notably, although Plaintiffs have sued the Commission and individual Commissioners, those
defendants are not condemnors. Rather, the condemnors for the Project will be the Co-Owners.
And, even though Plaintiffs are asserting claims regarding the Co-Owners’ authority to use
eminent domain for the Project, Plaintiffs failed to name the Co-Owners in the Complaint.
14
   Plaintiffs’ cite the Supreme Court’s recent decision in Knick as a basis for this Court’s
jurisdiction over the Complaint. (Compl. ¶ 23) Their reliance on that decision is misplaced.
Knick overruled the Court’s prior decision in Williamson County Regional Planning Comm’n v.
Hamilton Bank of Johnson City, which held that a property owner whose property has been taken
via inverse condemnation has not suffered a violation of her Fifth Amendment rights—and thus
cannot bring a takings claim in federal court—until a state court decided her claim for just
compensation under state law. 473 U.S. 172, 186 (1985). Knick effectively removed this “state
exhaustion” requirement for inverse condemnation claims, but still held that a takings claim does
not accrue until the property has been taken. Knick, 139 S. Ct. at 2170. And since the Final Order
did not affect a taking of the Plaintiffs’ property, their takings claim is not ripe.

                                                 23
       Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 27 of 45



        As discussed in Section VIII, infra, there are also other, more appropriate venues for

Plaintiffs (and their members) to raise the claims they have asserted. Therefore, the Court should

dismiss Counts Two and Three because they are not ripe.

VII.    THE COURT SHOULD DISMISS THE COMPLAINT BECAUSE PLAINTIFFS
        HAVE FAILED TO STATE A PLAUSIBLE CLAIM FOR RELIEF ON ALL
        COUNTS.

        A.      The Court should dismiss all Counts because, even construing all well-pled
                facts in a light most reasonable to Plaintiffs, they have not stated a plausible
                claim for relief.

        Counts One and Two of the Complaint allege that the Final Decision was “imbued with

at least an appearance of bias and a lack of impartiality, as well as potential actual bias and a lack

of impartiality,” violating Plaintiffs’ constitutional rights under the Fifth and Fourteenth

Amendments. (See Compl. ¶¶ 176-192) For several reasons, Plaintiffs have failed to state a

plausible claim for relief on these counts. First, Plaintiffs have failed to allege that the Final

Decision will deprive them of a constitutionally protected property or liberty interest. Second,

even under a generous reading of Plaintiffs’ Complaint, Plaintiffs have failed to state a plausible

claim for relief. Finally, the Recusal Motion was untimely and their procedural due process

claims related to that motion are therefore waived.

                1.      Plaintiffs have failed to allege that the Final Decision deprived them of
                        a constitutionally protected property or liberty interest.

        The Fourteenth Amendment provides that no state can “deprive any person of life,

liberty, or property, without due process of law.” U.S. CONST. amend. XIV § 1. To state a claim

for relief under the Due Process Clause of the federal Constitution, a plaintiff must allege that the

government has deprived her of a protected property or liberty interest, without constitutionally

sufficient process. Ky. Dept. of Corrs. v. Thompson, 490 U.S. 454, 460 (1989); see also

Vukadinovich v. Bd. of Sch. Trs. of Mich. City, 978 F.2d 403, 410 (7th Cir. 1992). The existence



                                                  24
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 28 of 45



of a cognizable liberty or property interest is a threshold question: if the government conduct at

issue does not deprive the plaintiff of a cognizable liberty or property interest, then the Due

Process Clause has no application. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59

(1999) (“Only after finding deprivation of a protected interest do we look to see if the State’s

procedures comport with due process.”)

       Certainly, state law may require (among other things) that administrative decisionmakers

perform their functions in an impartial manner, regardless of the existence of a protected

property or liberty interest, and the Wisconsin Administrative Procedure Act imposes such a

requirement. See, e.g., Wis. Stat. § 227.46(6). But as a matter of federal constitutional due

process, these kinds of “procedural[] protections or the lack thereof do not determine whether a

property right exists.” Shango v. Jurich, 681 F.2d 1091, 1100 (7th Cir. 1982); see also

Crenshaw, 180 F.3d at 869 (“[T]he mere expectation of receiving a state-afforded process does

not establish either an independent liberty or property interest protected by the [U.S.

Constitution] Due Process Clause.”). Ultimately, “mere bias, without an effect on a cognizable

liberty interest, is not a liberty interest.” EJS Properties, LLC v. City of Toledo, 736 F. Supp. 2d

1123, 1129 (N.D. Ohio 2010) aff’d 698 F.3d 845 (6th Cir. 2012).

       Here, the Plaintiffs were intervenors in a contested case proceeding before the

Commission, which addressed whether to grant the Co-Owners’ Application. The Complaint

suggests that the Due Process Clause guarantees Plaintiffs a right to a neutral and impartial

decisionmaker when the Commission acts on a CPCN, regardless of the existence of a

constitutionally protected interest. (See Compl. ¶¶ 165-67) However, “[t]o trigger the right to an

impartial decision maker and other procedural protections, petitioner’s allegations must

implicate” a protected property or liberty interest.” Ferguson v. Pulver, Case No. 06-C-303-C,




                                                 25
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 29 of 45



2006 WL 2289212, at *3 (W.D. Wis. Aug. 7, 2006); see also Rasheed-Bey v. Duckworth, 969

F.2d 357, 361 (7th Cir. 1992) (“Before being deprived of a protected liberty interest, a prisoner is

entitled to . . . the opportunity to be heard before an impartial decisionmaker.”) (emphasis added)

In other words, to prevail on their procedural due process claims, Plaintiffs must establish that

the Final Order deprived them of a protected liberty or property interest. Plaintiffs have not

satisfied their burden. The only cognizable property or liberty interest referenced in the

Complaint is Plaintiffs’ (and their members’) ownership interest in property along the Project

route. However, Plaintiffs’ do not allege that their or any of their members’ property has actually

been taken—only that their members’ property will be subject to potential future takings. (See

Compl. ¶¶ 4, 30-36, 41-44, 72, 116, 175, 178, 189, 192, 195-96)

       Rather, as Plaintiffs acknowledge, any taking of real property related to the Project will

occur (if at all) in the future, through Wisconsin’s statutory condemnation process. See generally

Wis. Stat. § 32.06. But the fact that the Final Order may lead to the exercise of condemnation in

subsequent eminent domain proceedings “does not constitute a protected property interest

granting the Plaintiffs additional, pre-eminent domain due process rights during the [CPCN]

approval stage.” Del. Riverkeeper Network v. FERC, 243 F. Supp. 3d 141, 153 (D.D.C. 2017)

aff’d 895 F.3d 102 (D.C. Cir. 2018). In Riverkeeper, a pipeline applied for a CPCN from FERC

to build a new natural gas pipeline in Pennsylvania and New Jersey, and the Plaintiffs filed a

separate lawsuit alleging that FERC was structurally biased in favor of permit applicants because

of its funding structure. Id. at 144-45. On a motion to dismiss, the court rejected this claim,

noting that “administrative decision-maker bias is a subset of procedural due process, not an

independent area of law.” Id. at 152. The court held that plaintiffs failed to identify any liberty or

property interest that is cognizable under the Due Process Clause. It noted that “any actual taking




                                                 26
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 30 of 45



of real property related to a FERC proceeding would occur through the process of eminent

domain, which would be a separate proceeding from the issuance of a [CPCN], and which has

generated its own due process jurisprudence.” Id. at 153.

        The reasoning in Riverkeeper applies equally here. Even assuming all well-pled facts in a

light most favorable to the Plaintiffs, the Plaintiffs have failed to allege a critical element of their

procedural due process claims: namely, that the Commission’s Final Order deprived them of a

property or liberty interest protected by the Due Process Clause of the Fourteenth Amendment.

For these reasons, Plaintiffs’ Complaint should be dismissed.

                2.      Even assuming Plaintiffs have alleged a protected property or liberty
                        interest, and construing all well-plead facts in a light most favorable
                        Plaintiffs, they have failed to state a plausible due process claim.

                        a.      The Due Process Clause only requires disqualification of an
                                administrative decisionmaker in extreme cases. 15

        Due process requires that, before the government may deprive a person of a

constitutionally protected interest, that person is entitled to a fair hearing before an impartial

decisionmaker. See Bakalis v. Golembeski, 35 F.3d 318, 323 (7th Cir. 1994) (citing Withrow v.



15
   Plaintiffs argue that the Wisconsin Code of Judicial Conduct, WI SCR 60, and the federal code
of judicial conduct, 28 U.S.C. § 455, are applicable to this case. (Compl. ¶¶ 161-67) This is
wrong, for at least two reasons. First, these statutes apply only to members of the state or federal
judiciary—not administrative decisionmakers. See Wis. Stat. § 757.19(1) (Wisconsin Code of
Judicial Conduct applies only to “the supreme court justices, court of appeals judges, [and]
circuit court judges and municipal judges”); Guthrie v. Wis. Employment Relations Comm’n, 111
Wis. 2d 447, 457 (Wis. 1983) (Wisconsin code of judicial ethics does not extend “over
adjudicative officials who are appointees of the executive branch); 28 U.S.C. § 455(a) (applying
recusal standards to “any justice, judge, or magistrate judge of the United States”); Bunnell v.
Barnhart, 336 F.3d 1112, 1114 (9th Cir. 2003) (noting that the “appearance of impropriety
standard” under Section 455(a) does not apply to administrative decisionmakers) (citing cases).
Second, and relatedly, the specific claims that the Plaintiffs are alleging in this case arise under
the Due Process Clause of the Fourteenth Amendment and the Takings Clause of the Fifth
Amendment. (See Compl. ¶¶ 176-196) Plaintiff has not (and could not) allege any claim under
these recusal statutes, which do not define the contours of the constitutional due process. See Suh
v. Pierce, 630 F.3d 685, 691-92 (7th Cir. 2011) (noting that these statutes “‘establish[] stricter
grounds for disqualification than the Due Process Clause.’”) (quoting Davis v. Jones, 506 F.3d
1325, 1336 (11th Cir. 2007)).

                                                   27
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 31 of 45



Larkin, 421 U.S. 35, 47 (1975)); Marder v. Bd. of Regents of Univ. of Wis. Sys., 286 Wis. 2d 252,

270 (Wis. 2005). To that end, a decision-maker cannot have a “direct, personal, substantial,

pecuniary interest” in the matter at hand. Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 822 (1986)

(citation omitted). Due process not only prohibits bias in-fact, but also situations that present a

“particularly high probability of bias.” Alston v. Smith, 840 F.3d 363, 368 (7th Cir. 2016) (citing

Withrow, 421 U.S. at 47). Whether a probability of bias exists is an objective inquiry: the

question is whether the average decision maker “is ‘likely’ to be neutral, or whether there is an

unconstitutional ‘potential for bias.’” Id. (quoting Caperton v. A.T. Massey Coal Co., Inc., 556

U.S. 868, 881 (2009)).

       However, “personal bias or prejudice ‘alone would not be a sufficient basis for imposing

a constitutional due process requirement under the Due Process Clause.’” Caperton, 556 U.S. at

877 (citing Lavoie, 475 U.S. at 820). Cases involving an unconstitutional “probability” of bias

deal with “extreme facts . . . that cannot be defined with precision.” Lavoie, 475 U.S. at 887.

Only “the most extreme of cases” of bias or partiality rise to the level of constitutionally

requiring disqualification. Id. at 821; see also Marder, 286 Wis. 2d at 270-74 (noting that the risk

of bias must be “impermissibly high” or “too high to be constitutionally tolerable”).

       Notably, decisionmakers are entitled to a strong presumption of honesty and integrity.

Alston, 840 F.3d at 368 (quoting Withrow, 421 U.S. at 47). Those alleging bias in an

administrative proceeding have the burden of overcoming this presumption. Schweiker v.

McClure, 456 U.S. 188, 195-96 (1982); Withrow, 421 U.S. at 47 (1975); Sanchez ex rel. Sanchez

v. Barnhart, 2005 WL 752220 at *10 (W.D. Wis. 2005). To establish bias, a Plaintiff must show

“substantial evidence of actual or potential bias, such as evidence of a pecuniary interest in the

proceeding, personal animosity toward the plaintiff, or actual prejudgment of the plaintiff’s




                                                 28
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 32 of 45



case.” Head v. Chi. Sch. Reform Bd. of Trs., 225 F.3d 794, 804 (7th Cir. 2000). Where a

complaint fails to include “an allegation of a factual basis revealing the bias or prejudice,” that

presumption is not rebutted, and the complaint fails to state a claim. Dell v. Bd. of Educ., Tp.

High Sch. Dist. 113, 32 F.3d 1053, 1066 (7th Cir. 1994). Moreover, this presumption is not

rebutted solely because of an unfavorable ruling against the party claiming bias. See, e.g., Liteky

v. United States, 510 U.S. 540, 555 (1994).

                       b.      Chairperson Valcq’s prior relationship with one of the Co-
                               Owners’ affiliates did not, in and of itself, require her to recuse
                               herself.

       Plaintiffs’ allegations of bias against Chairperson Valcq do not rise to the “extreme” level

that would require disqualification under the Due Process Clause. Caperton, 556 U.S. at 887.

The sole basis of these allegations is that Chairperson Valcq used to work for and represent

companies—We Energies and WEC Energy Group—that are affiliated with ATC, one of the Co-

Owners. (See, e.g., Compl. ¶¶ 150, 183) Plaintiffs do not allege that Chairperson Valcq has a

continuing relationship with those entities; that she had a “direct, personal, substantial, pecuniary

interest” in the approval of the Project; or that she was actually biased against them. Lavoie, 475

U.S. at 822.

       Viewed in the light most favorable to Plaintiffs, these allegations amount to nothing more

than a recitation of Chairperson Valcq’s employment history. (See Compl. ¶¶ 55-58, 63-67)

Absent discrete evidence, courts have rejected claims of administrative bias due to a past

employment relationship. Amundsen v. Chi. Park Dist., 218 F.3d 712, 716 (7th Cir. 2000) (on

summary judgment, rejecting claim of bias where plaintiffs “bald accusation is based solely on

the fact that the hearing officer was employed by the Park District, which of itself is insufficient

to establish actual bias”) (emphasis added); Ala. v. U.S. Envtl. Prot. Agency, 911 F.2d 499, 506




                                                 29
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 33 of 45



(11th Cir. 1990) (on federal APA review of environmental permit issuance, finding no bias

where a party employs former agency officials).

       Here, the Complaint is bereft of any plausible suggestion that Chairperson Valcq’s prior

employment had any influence on, or otherwise led her to prejudge, the merits of the

Application. Indeed, the Complaint itself shows that, after joining the Commission, Chairperson

Valcq recused herself from any matter in which she “participated personally and substantially”

during her time in the private sector. (Compl. Ex. A-3) The Commission proceeding was not a

matter in which she ever participated. (Id.) “Without an allegation of a factual basis revealing the

bias or prejudice,” Plaintiffs have failed to overcome the presumption of honesty and integrity

afforded to administrative decisionmakers. Dell, 32 F.3d at 1066. Therefore, their allegations

against Chairperson Valcq do not state a plausible claim for relief under the Due Process Clause.

                       c.     Commissioner Huebsch’s role as the Commission’s
                              representative to MISO does not, in and of itself, mean that he
                              was required to recuse himself.

       Plaintiffs have also not pled sufficient facts to state a plausible due process claim that

Commissioner Huebsch was required to recuse himself from the Commission proceedings. The

crux of Plaintiff’s claim here is that, because Commissioner Huebsch served as the

Commission’s representative to MISO, he had a disqualifying conflict of interest. However, the

Complaint does little more than allege that Commissioner Huebsch was engaged in activities any

official in his position would undertake during the course of his duties. (See, e.g., Compl. ¶¶ 90-

91, 96, 98, 105, 109-110, 152, 157) Many of the allegations just describe MISO itself. (See, e.g.,

Compl. ¶¶ 82-88) As with Chairperson Valcq, these allegations do not implicate the “extreme”

circumstances that would require Commissioner Huebsch to recuse himself.

       Plaintiffs’ conclusory allegations about Commissioner Huebsch’s involvement with

MISO do not raise the possibility that they might be entitled to relief above a “speculative level.”

                                                 30
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 34 of 45



Concentra Health Servs., 497 F.3d at 776. For one thing, many of Plaintiff’s allegations are not

well-pled, and are not entitled to a presumption of truth. Speculating that Commissioner Huebsch

“had ex parte communications” with parties to the proceeding below, or “received ex parte

information,” (see, e.g., Compl. ¶¶ 112, 151), is nothing more than a conclusory, “threadbare

recital” of the elements of the Plaintiffs’ claim and is not entitled to a presumption of truth.

Iqbal, 556 U.S. at 678; see also Taha v. Int’l Brotherhood of Teamsters, Local 781, -- F.3d --,

2020 WL 132503 (7th Cir. 2020) (in ruling on a motion to dismiss, court may reject sheer

speculation, bald assertions, and unsupported conclusory statements).

       For another, none of these allegations contain any “factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged,” or

otherwise show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 675, 678. As the Commission’s representative to MISO, Commissioner Huebsch is

presumably just helping the Commission stay apprised of important issues affecting the energy

sector and to coordinate with other stakeholders in the region—including MISO, the regional

grid operator—regarding these issues. Even if, as Plaintiffs allege, Commissioner Huebsch may

have discussed issues that were broadly related to what was being litigated at the Commission,

that does not mean (and the Complaint does not specifically allege) that he was having ex parte

communications regarding the merits of the Project itself or the claims that other parties were

raising before the Commission regarding the Project. See Wis. Stat. § 227.50 (prohibiting ex

parte communications “relative to the merits” of a proceeding). And Plaintiffs have affirmatively

acknowledged that they do not know what, if anything, Commissioner Huebsch said to anyone at

MISO about any of these topics. (See Compl. Ex. A at 16) (“[I]t is not clear from the posted




                                                  31
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 35 of 45



documents who said what to whom on all matters at this New Orleans meeting [that

Commissioner Huebsch attended in March 2019] . . . .”).

       In other words, there are no well-pled, factual allegations in the Complaint to overcome

the presumption of honesty afforded to Commissioner Huebsch. Nor are there any such

allegations that would support a “reasonable inference” that he engaged in any ex parte

communications. Iqbal, 556 U.S. at 678. Therefore, Plaintiffs’ claims against Commissioner

Huebsch must be dismissed.

               3.      Even if Plaintiffs are correct that Chairperson Valcq and
                       Commissioner Huebsch were required to recuse themselves, the
                       CPCN would have been approved anyway.

       The Commission voted unanimously to approve the Project. (Compl. ¶¶ 77, 79, 113) A

majority of the commissioners (i.e., two) must be present to conduct business, but “vacancies

shall not prevent a commission from doing business.” Wis. Stat. § 15.06(6). Therefore, even if

Chairperson Valcq and Commissioner Huebsch were required to recuse themselves,

Commissioner Nowak’s vote would have been sufficient to approve the CPCN. See id.; see also

State ex rel. Burdick v. Tyrell, 158 Wis. 425, 149 N.W. 280, 283 (Wis. 1914) (under Wisconsin

common law, a majority of a quorum was sufficient for Common Council to elect a City

Attorney, even when the number of alders voting in favor did not constitute a majority of the

whole Common Council); Ballenger v. Door County, 131 Wis. 2d 422, 431 (Wis. 1985)

(“[W]hen a [county] board member is required by law to abstain from voting, this member is not

present for calculating the number of votes required for the passage of legislation.”); 68 Op.

Atty. Gen. 324 (1979) (where two of the three members on the Wisconsin personnel commission

resigned, the remaining commissioner was permitted to decide contested cases before that

commission).




                                                32
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 36 of 45



       In fact, even if none of the Commissioners were present, the CPCN application would

still stand. See Wis. Stat. § 196.491(3)(g) (requiring that the Commission take final action on a

CPCN application in no more than 360 days or it is deemed approved by operation of law). As

such, even if Chairperson Valcq and Commissioner Huebsch had recused themselves, the

outcome of the case before the Commission would have been no different.

               4.       Plaintiffs waited until the eleventh hour to raise their procedural due
                        process claims before the Commission; therefore, those claims were
                        not timely and should be dismissed here as well.

       In addition to the other infirmities described previously, the allegations in the Complaint

demonstrate that Plaintiffs’ waived their bias and conflict of interest claims. See NewSpin Sports,

LLC. v. Arrow Electronics, 910 F.3d 293, 299-300 (7th Cir. 2018) (“[W]hen a plaintiff’s

complaint nonetheless sets out all of the elements of an affirmative defense, dismissal under Rule

12(b)(6) is appropriate.”); (citing Indep. Tr. Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930,

935 (7th Cir. 2012)); John K. Maciver Institute for Public Policy, Inc. v. Schmitz, 885 F.3d 1004,

1014 (7th Cir. 2018).

       Here, the allegations in Plaintiffs’ Complaint demonstrate that the facts underlying the

Plaintiffs’ procedural due process claims were a matter of public knowledge for months—and

even years—before the Commission issued the Final Decision. (Potts Decl. ¶ 3, Ex. A, at 81-82)

Specifically, Plaintiffs intervened in the proceedings before the Commission as early as April

2018. (Id. at 81) At that time, Commissioner Huebsch was already serving on the Commission,

and it was publicly known that he had been the Commission’s OMS representative since 2015.

(Id.) He was appointed to the MISO Advisory Committee in early 2019—around the time that

DALC/WWF were granted intervenor status—and attended his first Advisory Committee

meeting in March 2019. (Compl. ¶¶ 81, 100) Likewise, Chairperson Valcq’s appointment was

effective January 7, 2019—less than a week after DALC/WWF were granted intervenor status.

                                                33
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 37 of 45



(Compl. ¶ 66; Potts Decl. ¶ 3, Ex. A, at 81) She and the Commission agreed to her recusal policy

“[s]oon after joining the [Commission].” (Compl. ¶ 67)

       In short, the allegations in Plaintiffs’ Complaint affirmatively demonstrate that the

information supporting Plaintiffs’ Recusal Motion was available to Plaintiffs months (if not

years) before the Commission issued its preliminary decision approving the Project on August

20, 2019. Plaintiffs could have raised their conflict of interest claims at any point in time prior to

that date. Instead, Plaintiffs waited until a month after the Commission issued a decision contrary

to their interests—and only six days before the Commission was statutorily required to act on the

Application—to file the Recusal Motion and try to secure a second bite at the apple. (Compl. ¶¶

142-146)

       In other contexts, courts recognize arguments related to conflicts of interest and bias of a

decisionmaker must be raised in a timely manner, or they are waived. See Jackson v. Benson,

249 Wis. 2d 681, 691-95 (Wis. 2002) (granting summary judgment on grounds that 21-month

delay in filing motion to vacate based on justice’s prior disqualification was untimely); United

States v. Betts-Gaston, 860 F.3d 525, 538 (7th Cir. 2017) (granting summary judgment on

grounds that motion for recusal was untimely when filed on eve of resentencing). If a party has

information that goes to the issue of a decisionmaker’s participation in the matter, “that party has

an obligation to promptly bring the matter to the individual judge’s or justice’s attention before a

decision has been rendered.” Storms v. Action Wis., 314 Wis. 2d 510, 529 (Wis. 2008). “[I]t is

contrary to general principles of court administration to permit a party to proceed in the face of

full knowledge of a cause for objection and then to allow an initial objection only when the

proceeding has produced an untoward result.” Guthrie, 111 Wis. 2d at 453 n.7 (Wis. 1983); see

also United States v. Rogers, 119 F.3d 1377, 1382-83 (9th Cir. 1997).




                                                  34
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 38 of 45



       In short, the allegations in Plaintiffs’ Complaint demonstrate that Plaintiffs failed to raise

their claim in a timely manner, instead waiting until after the Commission indicated it would

issue a decision contrary to Plaintiffs’ positions. Because the face of the Complaint demonstrates

that Plaintiffs have waived their claim, the Co-Owners respectfully request that it be dismissed. 16

       B.      Count III should also be dismissed because, as a matter of law, condemnation
               of private property for transmitting electric power is a “public use” within
               the meaning of the Fifth Amendment.

       Plaintiffs allege that the Final Order allows the Co-Owners “to exercise eminent domain

to condemn and take private land for their private use” and that the Project “does not have the

‘public use’ required by the Fifth Amendment.” (Compl. ¶ 195) However, these allegations do

not qualify as “well-pled” facts, and the Court therefore need not construe them in favor of

Plaintiffs. See, e.g., Iqbal, 556 U.S. at 678 (“Threadbare recitals of elements of a cause of action,

supported by mere conclusory statements” do not satisfy the pleading requirements and are thus

not entitled to the presumption of truth).

       Moreover, as a matter of law, Plaintiffs cannot state a plausible claim for relief on this

count. The legislature makes the initial determination of what use is a “public use.” Wis. Cent.

Ltd. v. Pub. Serv. Comm'n of Wis., 95 F.3d 1359, 1367 (7th Cir. 1996); see also David Jeffrey

Co. v. City of Milwaukee, 66 N.W.2d 362, 574-75 (Wis. 1954) (“It is within the province of the

Legislature to declare public use or purpose.”) Whether a taking is for a “public” use or purpose

is an issue the judiciary can review, but courts defer to such legislative determinations and will


16
  Plaintiffs suggest that Commissioner’ Huebsch’s alleged conflict of interest “became clear and
crystallized” after the August 20, 2019 meeting, during which Chairperson Valcq indicated that
Commissioner Huebsch was the Commission’s OMS representative. (Compl. Ex. A-1, at 7) As
the Commission noted, “that excuse rings hollow given he has had that position for more than
four years.” (Potts Decl. ¶ 3, Ex. A, at 81) And in any event, it still does not explain why
Plaintiffs failed to bring any conflict of interest allegations against Chairperson Valcq earlier
than they did. Her appointment to the Commission was effective January 7, 2019, and her past
affiliation with We Energies (which serves as the entire basis for Plaintiffs’ conflict-of-interest
claim) was well known at that time and was disclosed as part of her recusal policy. (Id.)

                                                 35
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 39 of 45



not substitute their judgement for that of the state legislature unless the decision is “palpably

without reasonable foundation.” Haw. Hous. Auth. v. Midkiff, 467 U.S. 229, 240-41 (1984)

(quoting United States v. Gettysburg Elec. R. Co., 160 U.S. 668, 680 (1896); see also Klump v.

Cybulski, 81 N.W.2d 42, 47 (Wis. 1957) (determination that property is necessary for a public

use is “primarily for the legislature, and the judgment of the party to whom such determination

has been delegated (in this case the power company) is beyond question by any court if there is

reasonable ground to support it.”) It is not for the “courts to consider broadside allegations that

the purported public use to be served is merely a pretense or a sham to cover arbitrary official

conduct,” but rather “[t]he only question for judicial review in condemnation proceedings is

whether the purpose for which property was taken is for a Congressionally authorized public

use.” U.S. v. 416.81 Acres of Land, 514 F.2d 627, 631 (7th Cir. 1975).

       State courts throughout the country routinely hold that condemning land for the

construction and operation of transmission lines is a “public use.” See, e.g., Mont.-Dakota

Utilities Co. v. Parkshill Farms, LLC, 905 N.W.2d 334, 338-39 (S.D. 2017); Rutland Ry. Light &

Power Co. v. Clarendon Power Co., 83 A. 332, 336 (Vt. 1912); Rockingham Cty. Light & Power

Co. v. Hobbs, 58 A. 46, 47 (N.H. 1904). The same is true in Wisconsin, where generating,

transmitting, and distributing electric power is a “public use.” See Wis. Stat. §§ 32.02(5), (6),

(10); see also In re Milwaukee Elec. Ry. & Light Co., 203 N.W. 912, 913 (Wis. 1925) (“The right

to condemnation springs from the fact that electric power lines, telephone lines, and telegraph

lines are public utilities and serve public needs; therefore it is not the taking of private property

for private use but for the public use.”); see also Wis. River Imp. Co. v. Pier, 118 N.W. 857, 863

(Wis. 1908) (generating and distributing power a public use).




                                                  36
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 40 of 45



       In light of this precedent, it is clear that the Wisconsin Legislature has broad discretion in

determining what qualifies as a “public use” under the Fifth Amendment. It is equally clear that

the courts have upheld the Legislature’s determination that the generation and transmission of

electricity is a public use for which property may be condemned. Therefore, Count Three should

be dismissed.

VIII. THE COURT SHOULD DISMISS THE COMPLAINT ON ALL COUNTS
      BECAUSE PLAINTIFFS HAVE OTHER ADEQUATE REMEDIES AT LAW.

       In connection with each of their claims, Plaintiffs seek equitable (injunctive and

declaratory) relief from this Court. However, Plaintiffs’ claims for equitable relief must be

dismissed because they already have an adequate remedy at law.

       A.       Plaintiffs are already pursuing their claims under Counts One and Two in
                Wisconsin state court, and therefore, they have adequate remedies at law.

       Counts One and Two are essentially different variations on the same theory: for the reasons

stated in their Recusal Motion, Plaintiffs claim that “an appearance of bias and a lack of

impartiality, as well as potential actual bias and a lack of impartiality,” violated their procedural

due process right to a fair and impartial hearing under the Fourteenth Amendment (Count One),

which will result in an unlawful deprivation of their property under the Fifth Amendment (Count

Two). (Compl. ¶¶ 181-192) However, Plaintiffs have an adequate remedy at law for asserting these

claims, which they are currently pursuing in Wisconsin state courts. As the Plaintiffs acknowledge

in the Complaint, (see, e.g., Compl. ¶ 186), to obtain equitable relief, the Plaintiffs must

demonstrate that they have no adequate remedy at law. See, e.g., Morales v. Trans World Airlines,

Inc., 504 U.S. 374, 381 (1992) (“It is a basic doctrine of equity jurisprudence that courts of equity

should not act . . . when the moving party has an adequate remedy at law and will not suffer

irreparable injury if denied equitable relief.”) (internal citations and quotation marks omitted);

Builder’s World, Inc. v. Marvin Lumber and Cedar, Inc., 482 F.Supp.2d 1065, 1075 (E.D. Wis.


                                                 37
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 41 of 45



2007) (“The absence of an adequate remedy at law is a precondition to any type of equitable

relief.”); Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000) (“In order to receive declaratory or

injunctive relief, plaintiffs must establish that there was a violation, that there is a serious risk of

continuing irreparable injury if the relief is not granted, and the absence of an adequate remedy at

law.”).

          Plaintiffs assert that they have no adequate remedy at law, (Compl. ¶ 186), but this is

incorrect. 17 Wisconsin state law sets forth a comprehensive regime governing a Commission

decision and any appeals thereof. See Wis. Stat. § 227.52 et seq. Courts recognize that the existence

of a state appellate regime can constitute an adequate remedy at law. See, e.g., Zirkle v. Peller, No.

2:11-cv-302, 2011 WL 3844086, *1, 3 (N.D. Ind. Aug. 30, 2011) (“[Plaintiff] is not arguing that

the state court itself fails to provide sufficient procedural safeguards, and he may appeal any

constitutional violations committed in his child custody case to Indiana appellate courts.”); see

also SKS & Assoc., Inc. v. Dart, 619 F.3d 674 (7th Cir. 2010) (applying the Younger doctrine and

holding that plaintiff could not seek declaratory relief in federal court where it had remedies under

related state court proceedings); Rogers v. Allen Super. Ct., No. 1:16-cv-40, 2017 WL 1133600,

*5 (N.D. Ind. Mar. 27, 2017); Kapacs v. Jurevica, No. 15-3019, 2016 WL 11491366, *4 (D. Minn.

Jan. 27, 2016). Plaintiffs do not allege that the Wisconsin state court system does not constitute an

adequate remedy, and their own actions in bringing the same claims before the state courts

demonstrate the adequacy of this remedy. (See Potts Decl. ¶ 4, Ex. B, at ¶¶102-121. Potts Decl. ¶

5, Ex. C, at ¶¶ 102-121)




17
   Although Plaintiffs allege that they have no adequate remedy at law, the Court is not required
to “credit legal conclusions, or threadbare recitals of the elements of a cause of action, supported
by mere conclusory statements.” Tobey v. Chibucos, 890 F.3d 634, 639 (7th Cir. 2018).

                                                  38
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 42 of 45



       Plaintiffs are fully exercising their state remedies in those state court appeals. Plaintiffs

assert the same bias and conflicts of interest claims and seek the same relief as they do before this

Court. (See id.) The Seventh Circuit has explained that, under these circumstances, a plaintiff will

not be able to state a claim under Section 1983:

               Normally when a parallel state court action is pending, the plaintiff
               will not be able to make a colorable claim of violation of his federal
               constitutional rights, and so will not be able to maintain a parallel
               federal suit (at least under section 1983), quite apart from any
               doctrines of abstention. To establish a claim under section 1983
               requires that the plaintiff show a deprivation of a federal right; . . .
               and ordinarily therefore a claimant will not be able to establish a
               deprivation while the state court action is in progress . . . . An
               adverse interim ruling, such as a refusal to grant [plaintiff]'s motion
               for judgment on the pleadings, would not work a deprivation either.
               Even if the judge had dismissed the petition, [plaintiff] still could
               not claim that he had been deprived of his right, because there would
               be no deprivation until he had exhausted his right to appeal from the
               dismissal. After all his procedural rights were exhausted the
               doctrines of res judicata and collateral estoppel would in all
               likelihood prevent a successful challenge to the state court's action,
               but we are interested in the case where a judgment has not yet
               become final. And ordinarily, as we have said, a challenge to the
               proceeding then will be premature because no deprivation will yet
               have occurred.

Lynk v. LaPorte Superior Court No. 2, 789 F.2d 554, 560 (7th Cir. 1986) (emphasis added).

       B.      Plaintiffs also have an adequate remedy at law for Count Three.

       With respect to Count Three, Plaintiffs have alleged that the Final Order permits the Co-

Owners to condemn property “for their private use,” in violation of the Fifth Amendment.

(Compl. ¶ 195) Wisconsin law establishes statutory procedures for a landowner to challenge a

condemnation action “for any reason other than that the amount of compensation offered is

inadequate.” See Wis. Stat. § 32.06(5); see also Falkner, 248 N.W.2d at 889 (“[T]he owner’s

action [under Wis. Stat. § 32.06(5)] is now the only manner in which issues pertaining to the

condemnation may be raised, except for those of title and just compensation . . . .”). Plaintiffs’



                                                   39
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 43 of 45



Count Three arguments must therefore be brought in state court by way of the state’s process of

addressing challenges to direct condemnation actions. See Green St. Ass’n v. Daley, 373 F.2d 1,

6 (7th Cir. 1967) (citing Zurn v. City of Chicago, 59 N.E.2d 18 (Ill. 1945)) (“[I]n nearly all cases

the question of whether the land to be acquired will be devoted to a public purpose is more

appropriate for the state court to make in the condemnation proceedings.”) While the Co-Owners

do not believe these claims have merit and should (and will) be rejected by the state circuit court

in the context of Chapter 32, that is the procedure that must be followed to present them.

IX.    CONCLUSION

       For the reasons stated above, the Co-Owners respectfully request that the Court dismiss

the Complaint on all counts, with prejudice.



                      [The remainder of this page is intentionally left blank]




                                                 40
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 44 of 45



Dated: January 24, 2020

Respectfully submitted,

 PERKINS COIE, LLP                              FREDRIKSON & BYRON, P.A.

 /s/ Brian H. Potts                                 /s/ Lisa M. Agrimonti______________
 Brian H. Potts (Wis. Bar No. 1060680)              Lisa M. Agrimonti (Wis. Bar No. 1032645)
 David R. Zoppo (Wis. Bar No. 1094283)              Haley L. Waller Pitts (Wis. Bar No. 1115291)
 Mary N. Beall (Wis. Bar No. 1115830)               John P. Pavelko (MN Bar No. 0398495)
 33 East Main Street, Suite 201                     200 South 6th Street, Suite 4000
 Madison, WI 53703-5118                             Minneapolis, MN 55402
 Tel: (608) 663-7460                                Tel: (612) 492-7000
 Fax: (608) 663-7499                                Fax: (612) 492-7077
 Email: bpotts@perkinscoie.com                      Email: lagrimonti@fredlaw.com
         dzoppo@perkinscoie.com                             hwallerpitts@fredlaw.com
         mbeall@perkinscoie.com                             jpavelko@fredlaw.com

 Attorneys for Intervenor-Defendants            TAFT STETTINIUS & HOLLISTER LLP
 American Transmission Company LLC and          Valerie T. Herring
 ATC Management Inc.                            (Wis. Bar No. 1076996)
                                                2200 IDS Center
                                                80 South 8th Street
                                                Minneapolis, MN 55402-2157
                                                Tel: (612) 977-8400
                                                Fax: (612) 977-8650
                                                Email: vherring@taftlaw.com

                                                Attorneys for ITC Midwest LLC

 WHEELER, VAN SICKLE &
 ANDERSON, S.C.

 /s/ Jeffrey L. Landsman
 Jeffrey L. Landsman (Wis. Bar No. 1017670)
 Justin W. Chasco (Wis. Bar No. 1062709)
 44 East Mifflin Street, Suite 1000 Madison,
 WI 53703
 Tel: (608) 255-7277
 Fax: (608) 255-6006
 Email: jlandsman@wheelerlaw.com
         jchasco@wheelerlaw.com

 Attorneys for Intervenor-Defendant Dairyland
 Power Cooperative




                                               41
      Case: 3:19-cv-01007-wmc Document #: 17 Filed: 01/24/20 Page 45 of 45



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, I electronically served the forgoing document

on all counsel of record registered for electronic filing in the above-captioned proceeding by

filing the same with the Clerk of Court using the Court’s ECF system.



                                                     /s/ Brian H. Potts
                                                     Brian H. Potts, SBN 1060680

                                                     Attorney for Intervenor-Defendants
                                                     American Transmission Company LLC and
                                                     ATC Management Inc.
